DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1, 24-34, 58-59, 61-63, and 73-74 are under examination. 
Response to Amendment
Applicant’s cancellation of claim 72 cures the 112, 4th paragraph, rejection of record.
 Applicant’s amendments have overcome the Drawing objections of record. 
The claim objections for claims 58 and 59 have not been addressed and are repeated herein.
The amendments cure the 112, second paragraph, rejections of record. While “substantially” is not considered to be a precise term, Examiner will interpret this term as meaning “the same” as the person having ordinary skill in the art would understand the term. This would mean equal or within a statistically insignificant range thereof. 
Response to Arguments
Applicant's arguments, see Remarks dated 12/30/2020, have been fully considered but they are moot because they are directed towards the newly introduced limitation in the final line of claim 1; this limitation is thus addressed herein with new prior art rejections. 
Note Regarding Interpretation of the word “blended” in Claim 1
Claim 1 has been amended to recite “blended uranium fuel.” Examiner notes that the term “blended” is not given any specific definition in the Specification, described only 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that each away from the claims. See MPEP 2141.02 VI.
Claims 1, 24-34, 59, 61-63, and 73 are rejected as obvious over Boczar (Thorium fuel utilization: Options and trends1) in view of RU 2200987 C22 (“RU987”). 

Regarding claim 1, Boczar teaches a fuel bundle (“a CANFLEX fuel bundle,” § 3.2, page 29; pictured on page 106, Figure 1, showing 8 elements in the center and first circle, and 35 elements in the outer 2 circles) for a nuclear reactor comprising:  	a first fuel element including thorium dioxide (the central element and first circle of elements all include “natural ThO2 fuel in the inner 8 elements,” § 3.2, page 29);   	a second fuel element including a first uranium fuel having a first fissile content; and  	a third fuel element including a second uranium fuel having a second fissile content wherein the first fissile content and the second fissile content are substantially the same (the second and third circles all include “1.8 wt % slightly enriched UO2 fuel in the outer 35 elements,” § 3.2, page 29); (the “CANFLEX fuel bundle” referenced on page 29 and shown on page 106 has the coolant flowing inside the pressure tube, around all of the elements therein). 
Boczar does not explicitly state that the first and second uranium fuel are each blended uranium fuel. 
RU987 does teach this. RU987 is in the same art area of enriched uranium fuel for nuclear reactors (abstract) and teaches wherein all the uranium fuel prepared for a fuel bundle is blended uranium fuel: “mixing up raw powdered uranium isotopes whose uranium-235 content is lower than desired value and raw powdered uranium isotopes whose uranium-235 content is higher than desired value,” abstract.
A purpose for this teaching is, as explained by RU987 (abstract), that using a blended mixture of two different kinds of uranium fuel “facilities control of uranium-235 concentration at the same time holding uranium-232 concentration at permissible level.” 
On the latter point, Examiner notes that it is known in the art that uranium-232 is very undesirable: “the harmful isotope uranium-232 leads to difficulties in the further manufacture of nuclear fuel powder…due to the powerful and harmful radiation of its decay products and contamination of working rooms,” top of page 4. 
The combination of the blended fuel of RU987 with the fuel bundle of Boczar would have produced a fuel bundle with central thorium dioxide and peripheral blended uranium mixed with a burnable poison, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Boczar, a person of ordinary skill would have predicted that combining RU987’s blended fuel with Boczar's fuel bundle would have produced Applicant's claimed invention of a fuel bundle with a blended uranium fuel. The skilled person’s motivation for the combination would have been the expectation of, as described by RU987 (abstract), that using a blended mixture of two different kinds of uranium fuel “facilities control of uranium-235 concentration at the same time holding uranium-232 concentration at permissible level.” 
On the latter point, Examiner notes that it is known in the art that uranium-232 is very undesirable: “the harmful isotope uranium-232 leads to difficulties in the further manufacture of nuclear fuel powder…due to the powerful and harmful radiation of its decay products and contamination of working rooms,” top of page 4. 
Accordingly, claim 1 is rejected as obvious over Boczar in view of RU987. 

Regarding claim 24, Boczar in view of RU987 teaches all the elements of the parent claim, and Boczar additionally teaches wherein the first fuel element includes a first plurality of tubes containing the thorium dioxide (the central element and first circle of elements all include “natural ThO2 fuel in the inner 8 elements,” § 3.2, page 29). 

Regarding claim 25, Boczar in view of RU987 teaches all the elements of the parent claim, and Boczar additionally teaches wherein the first plurality of tubes includes seven parallel tubes containing the thorium dioxide (the central element and first circle 2 fuel in the inner 8 elements,” § 3.2, page 29). 
Regarding claim 26, Boczar in view of RU987 teaches all the elements of the parent claim, and Boczar additionally teaches wherein the first plurality of tubes includes eight parallel tubes containing the thorium dioxide (the central element and first circle of elements all include “natural ThO2 fuel in the inner 8 elements,” § 3.2, page 29).
Regarding claim 27, Boczar in view of RU987 teaches all the elements of the parent claim, and Boczar additionally teaches wherein the second fuel element includes a second plurality of tubes containing the uranium having the first fissile content and positioned radially outward from the first plurality of tubes containing the thorium dioxide (the second circle of 14 elements all include “1.8 wt % slightly enriched UO2 fuel,” § 3.2, page 29).
Regarding claim 28, Boczar in view of RU987 teaches all the elements of the parent claim, and Boczar additionally teaches wherein the second plurality of tubes includes twelve parallel tubes containing the uranium having the first fissile content (the second circle of 14 elements all include “1.8 wt % slightly enriched UO2 fuel,” § 3.2, page 29). 
Regarding claim 29, Boczar in view of RU987 teaches all the elements of the parent claim, and Boczar additionally teaches wherein the second plurality of tubes includes fourteen parallel tubes containing the uranium having the first fissile content (the second circle of 14 elements all include “1.8 wt % slightly enriched UO2 fuel,” § 3.2, page 29). 
Regarding claim 30, Boczar in view of RU987 teaches all the elements of the parent claim, and Boczar additionally teaches wherein at least one of the second plurality of tubes is different in cross-sectional size than that of at least one of the first plurality of tubes (as shown in Figure 1 on page 106, a CANFLEX bundle’s inner 8 elements have a larger cross-sectional diameter than the outer 35 elements).
Regarding claim 31, Boczar in view of RU987 teaches all the elements of the parent claim, and Boczar additionally teaches wherein the third fuel element includes a third plurality of tubes containing the uranium having the second fissile content and positioned radially outward from the second plurality of tubes containing the uranium having the first fissile content (the third circle of 21 elements all include “1.8 wt % slightly enriched UO2 fuel,” § 3.2, page 29).
Regarding claim 32, Boczar in view of RU987 teaches all the elements of the parent claim, and Boczar additionally teaches wherein the third plurality of tubes includes eighteen parallel tubes containing the uranium having the second fissile content (the third circle of 21 elements all include “1.8 wt % slightly enriched UO2 fuel,” § 3.2, page 29)
Regarding claim 33, Boczar in view of RU987 teaches all the elements of the parent claim, and Boczar additionally teaches wherein the third plurality of tubes includes twenty-one parallel tubes containing the uranium having the second fissile content (the third circle of 21 elements all include “1.8 wt % slightly enriched UO2 fuel,” § 3.2, page 29).
Regarding claim 34, Boczar in view of RU987 teaches all the elements of the parent claim, and Boczar additionally teaches wherein at least one of the third plurality of tubes is different in cross-sectional size than that of at least one of the first plurality of tubes (as shown in Figure 1 on page 106, a CANFLEX bundle’s inner 8 elements have a larger cross-sectional diameter than the outer 35 elements).
Regarding claim 59, Boczar in view of RU987 teaches all the elements of the parent claim, and Boczar additionally teaches wherein the thorium dioxide included in the first plurality of tubes is included with a burnable poison (Boczar teaches that the central tube within the inner 8 elements [which includes the central tube and the first circle] can have gadolinium in it: “The fuel in the 124 inner-region channels is identical to that in the outer-region channels, except that the central ThO2 element contains 6.0 wt % of gadolinium to shape the flux distribution,” top of page 30).

Regarding claim 61, Boczar in view of RU987 teaches all the elements of the parent claim, and Boczar additionally teaches a fourth fuel element including at least (the central tube in the CANFLEX fuel bundle, Figure 1, 106).
Regarding claim 62, Boczar in view of RU987 teaches all the elements of the parent claim, and Boczar additionally teaches wherein the first plurality of tubes is positioned radially outward from the at least one tube of the fourth fuel element (the first circle of 7 fuel elements is radially outward of the central element in the CANFLEX fuel bundle, Figure 1, page 106).
Regarding claim 63, Boczar in view of RU987 teaches all the elements of the parent claim, and Boczar additionally teaches wherein the at least one tube includes thorium dioxide or a burnable poison (the central element and first circle of elements all include “natural ThO2 fuel in the inner 8 elements,” § 3.2, page 29).

Regarding claim 73, Boczar teaches a nuclear reactor (“an existing CANDU 6 reactor,” § 3.2, page 29) comprising:  	a tube of pressurized fluid (see pressure tube in Figure 1 showing CANFLEX bundle, page 106); and  	the fuel bundle of claim 1 (as taught by Boczar in view of RU987 as referenced above in response to claim 1).

Claim 58 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over above-combined Boczar with RU987, further in view of Lahoda (US 2008/0031398).

Regarding claim 58, Boczar in view of RU987 teaches all the elements of the parent claim, including a fuel bundle with a burnable poison (Boczar, “…the central ) but does not explicitly teach that this burnable poison can be in the outer tubes.
Lahoda does. Lahoda is also in the art area of fuel bundles for nuclear reactors (abstract) and teaches a fuel bundle (Fig. 2) wherein the outer fuel rods (10A-10C) contain a burnable poison (“fuel rods 10 A, 10B, 10 C…also shown as outer fuel rods 23,” ¶ 29; “ the fuel rods 10 also have a string of the sintered fuel pellets 6B with a high level of the boron-containing compound provided at the middle section of the stack and, optionally, lower levels of the boron-containing compound as pellets 6D,” ¶ 31). A purpose for this teaching is, as described by Lahoda (¶ 10 and ¶ 15), the known benefits of such poisons: “fuel assemblies having integral burnable absorbers that are cost-effective and can extend the life of the fuel without creating additional reactive materials that absorb neutrons at the end of fuel life,” which provide a cheap way to reduce internal fuel rod pressure: “By adding either natural or enriched boron as described above, reactivity hold-down that is equivalent or superior to that provided by current methods is provided, at much lower cost. Additionally, increasing the number of rods containing boron can reduce the internal fuel rod pressure due to 10B by a factor of 2 or 3 over that found in current practice.” 
The combination of the peripheral poison of Lahoda with the fuel bundle of modified Boczar would have produced a fuel bundle with central thorium dioxide and peripheral blended uranium mixed with a burnable poison, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of modified Boczar, a person of ordinary skill would have predicted that combining Lahoda’s peripheral poison with modified Boczar's fuel bundle would have produced Applicant's claimed invention of a fuel bundle with a peripheral poison. The skilled person’s motivation for the combination would have been the expectation of, as described by Lahoda (¶ 10 and ¶ 15), the known benefits of such poisons: “fuel assemblies having integral burnable absorbers that are cost-effective and can extend the life of the fuel without creating additional reactive materials that absorb neutrons at the end of fuel life,” which provide a cheap way to reduce internal fuel rod pressure: “By adding either natural or enriched boron as described above, reactivity hold-down that is equivalent or superior to that provided by current methods is provided, at much lower cost. Additionally, increasing the number of rods containing boron can reduce the internal fuel rod pressure due to 10B by a factor of 2 or 3 over that found in current practice.” 
Accordingly, claim 58 is rejected as obvious over above-combined Boczar with RU987, further in view of Lahoda. 

Claims 1 and 74 are rejected as obvious over Boczar in view of Hastings3 (CANFLEX – an advanced fuel bundle for CANDU). 

Regarding claim 1, Boczar teaches a fuel bundle (“a CANFLEX fuel bundle,” § 3.2, page 29; pictured on page 106, Figure 1, showing 8 elements in the center and first ) for a nuclear reactor comprising:  	a first fuel element including thorium dioxide (the central element and first circle of elements all include “natural ThO2 fuel in the inner 8 elements,” § 3.2, page 29);   	a second fuel element including a first uranium fuel having a first fissile content; and  	a third fuel element including a second uranium fuel having a second fissile content wherein the first fissile content and the second fissile content are substantially the same (the second and third circles all include “1.8 wt % slightly enriched UO2 fuel in the outer 35 elements,” § 3.2, page 29);  	wherein the first fuel element, the second fuel element, and the third fuel element are arranged such that a common coolant flows over each of the first fuel element, the second fuel element, and the third fuel element (the “CANFLEX fuel bundle” referenced on page 29 and shown on page 106 has the coolant flowing inside the pressure tube, around all of the elements therein). 
Boczar does not explicitly state that the first and second uranium fuel are each blended uranium fuel. 
Hastings does teach this. Hastings is in the same art area of CANFLEX fuel bundles for CANDU nuclear reactors (abstract) and teaches that these CANFLEX fuel bundles can include uranium fuel that is blended, e.g., recycled uranium with depleted uranium: “the uranium and plutonium from spent LWR fuel are recycled in CANDU, with or without dilution, with natural or depleted uranium,” § 2.4. 
A purpose for this teaching is, as explained by Hastings (§ 2.4), that using this blended MOX (MOX=mixed uranium and plutonium fuel) fuel provides “an economic 
It was known in the art at the 43-bundle CANFLEX design cited in Boczar for claim 1 was capable of using different combinations of fuel as suggested by Hastings: “Though the initial purpose of the new 43-element bundle is to introduce SEU into CANDU, CANFLEX is extremely versatile in its application, and is compatible with other fuel cycles of interest: …recycled uranium and mixed-oxides [MOX] from light-water reactors,” Hastings, abstract, second paragraph.  
The combination of the blended fuel of Hastings with the fuel bundle of Boczar would have produced a fuel bundle with central thorium dioxide and peripheral blended uranium mixed with a burnable poison, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Boczar, a person of ordinary skill would have predicted that combining Hastings’ blended fuel with Boczar's fuel bundle would have produced Applicant's claimed invention of a fuel bundle with a blended uranium fuel. The skilled person’s motivation for the combination would have been the expectation of, as explained by Hastings (§ 2.4), that using this blended MOX (MOX=mixed uranium and plutonium fuel) fuel provides “an economic and non-proliferation advantage,” desirable “burnup” and a much lower requirement of natural and overall uranium. This results in a reactor core that is much cheaper than comparable cores in the art. 

Regarding claim 74, the above-described combination of Boczar with Hastings teaches all the elements of the parent claim, and Hastings additionally teaches that the blended uranium fuel comprises a blend of at least two of recycled uranium (RU), depleted uranium (DU), and slightly enriched uranium (SEU): e.g., recycled uranium with depleted uranium: “the uranium and plutonium from spent LWR fuel are recycled in CANDU, with or without dilution, with natural or depleted uranium,” § 2.4. 
The skilled artisan would have been motivated to utilize these fuels for the affordability compared to comparable fuel available in the art, as described above in response to claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the 376-page NPL reference uploaded by Applicant 02/11/2019.
        2 See the attached 32-page Foreign Reference “RU987.”
        3 See the attached 20-page NPL reference.